DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2-13, 15-17, 19-21, 27, 29, 30, 49 and 59-78 are pending in the instant invention.  According to the Amendments to the Claims, filed January 15, 2021, claims 2-13, 15-17, 19-21, 27, 29, 30 and 49 were amended, claims 1, 14, 18, 22-26, 28, 31-48 and 50-58 were cancelled and claims 59-78 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/752,278, filed October 29, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 2-13, 15-17, and 19-21, drawn to substituted 5,6,7,8-tetrahydropyrido-[2,3-d]pyrimidine-2,4-diones having the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 27, 65 and 66, drawn to a method for treating hypertrophic cardiomyopathy in a subject… comprising administering… a substituted 5,6,7,8-tetrahydro-pyrido[2,3-d]pyrimidine-2,4-dione having the formula (I), shown to the right above; (3) claims 29, 62 and 63, drawn to a method for treating left ventricular hypertrophy in a subject… comprising d]pyrimidine-2,4-dione having the formula (I), shown to the right above; (4) claims 30 and 59-61, drawn to a method for treating hypertrophic cardiomyopathy in a subject… comprising administering… a substituted 5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4-dione having the formula (I), shown to the right above, in conjunction with one or more therapies; (5) claims 49 and 64, drawn to a method for treating a cardiac disease or disorder in a subject… comprising administering… a substituted 5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4-dione having the formula (I), shown to the right above; (6) claims 67 and 68, drawn to (6S,7S)-6-fluoro-7-(2-fluoro-5-methylphenyl)-3-(tetrahydro-2H-pyran-4-yl)-5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4(1H,3H)-dione, shown to the right above; (7) claims 69-74, drawn to a method for treating hypertrophic cardiomyopathy in a subject… comprising administering… (6S,7S)-6-fluoro-7-(2-fluoro-5-methylphenyl)-3-(tetra-hydro-2H-pyran-4-yl)-5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4(1H,3H)-dione, shown to the right above; (8) claims 75 and 76, drawn to a method for treating heart failure with preserved ejection fraction in a subject… comprising administering… (6S,7S)-6-fluoro-7-(2-fluoro-5-methylphenyl)-3-(tetrahydro-2H-pyran-4-yl)-5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4(1H,3H)-dione, shown to the right above; and (9) claims 77 and 78, drawn to a method for treating left ventricular hypertrophy in a subject… comprising administering… (6S,7S)-6-fluoro-7-(2-fluoro-5-methylphenyl)-3-(tetrahydro-2H-pyran-4-yl)-5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4(1H,3H)-dione, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 16, 2020.
Amendments to the Claims, filed January 15, 2021.
	Thus, a second Office action and prosecution on the merits of claims 2-13, 15-17, 19-21, 27, 29, 30, 49 and 59-78 is contained within.

Reasons for Allowance

	Claims 2-13, 15-17, 19-21, 27, 29, 30, 49 and 59-78 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted 5,6,7,8-tetrahydropyrido[2,3-d]-pyrimidine-2,4-diones having the formula (I), as recited in claim 2; (2) substituted 5,6,7,8-tetra-hydropyrido[2,3-d]pyrimidine-2,4-diones, as recited in claim 15; and (3) (6S,7S)-6-fluoro-7-(2-fluoro-5-methylphenyl)-3-(tetrahydro-2H-pyran-4-yl)-5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4(1H,3H)-dione, as recited in claim 67, respectively.
	Consequently, the limitation on the core of the substituted 5,6,7,8-tetrahydropyrido[2,3-d]-pyrimidine-2,4-diones having the formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the 5,6,7,8-tetrahydropyrido[2,3-d]pyrimidine-2,4-dione core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
5,6,7,8-TETRAHYDROPYRIDO[2,3-D]PYRIMIDINE-2,4-DIONES USEFUL FOR TREATING CARDIAC DISEASES

	has been deleted and replaced with the following:
---“SUBSTITUTED 5,6,7,8-TETRAHYDROPYRIDO[2,3-D]PYRIMIDINE-2,4-DIONES FOR TREATING CARDIAC DISEASES”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (I),

or a pharmaceutically acceptable salt thereof,

wherein:

	n is 1 or 2;
	each R1 is independently F, Cl, C1-C4 alkyl, C1-C4 haloalkyl, C2-C4 alkynyl, C1-C4 alkoxy, or C1-C4 haloalkoxy;

	wherein at least one R1 is F; and

(i)	R2a is F; and
	R2b is H; or

(ii)	R2a is H; and
	R2b is F.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein n is 1.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	R2a is F; and
	R2b is H.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, wherein the compound is of formula (Ia):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (Ia),

or a pharmaceutically acceptable salt thereof,

wherein:

	n is 1.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, wherein the compound is of formula (Ib):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (Ib),

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	n is 1;
	R2a is F; and
	R2b is H.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	n is 1;
	R2a is H; and
	R2b is F.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, wherein the compound is of formula (Ic):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (Ic),

or a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	n is 2;
	one R1 is F; and
	the other R1 is F, C1-C4 alkyl, C2-C4 alkynyl, or C1-C4 alkoxy.”---



	has been deleted and replaced with the following:
---“	The compound of claim 2, wherein the compound is of formula (Id):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (Id),

or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is F, C1-C4 alkyl, C2-C4 alkynyl, or C1-C4 alkoxy.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	n is 2;
	R2a is F; and
	R2b is H.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	n is 2;
	R2a is H; and
	R2b is F.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 2, or a pharmaceutically acceptable salt thereof.”---



	has been deleted and replaced with the following:
---“	A method for treating a cardiac disease or disorder in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of a compound of claim 2, or a pharmaceutically acceptable salt thereof;

	wherein the cardiac disease or disorder is selected from the group consisting of angina pectoris, aortic stenosis, congenital heart disease, diastolic dysfunction, diastolic heart failure, endomyocardial fibrosis, Fabry disease, glycogen storage disease, hemochromatosis, infiltrative cardiomyopathy, inflammatory cardiomyopathy, Loeffler endocarditis, restrictive cardiomyopathy, tetralogy of Fallot, and valvular disease.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 16, wherein the diastolic heart failure is heart failure with preserved ejection fraction.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for treating left ventricular hypertrophy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of a compound of claim 2, or a pharmaceutically acceptable salt thereof.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 19, wherein the method is performed in conjunction with a therapy selected from the group consisting of valve repair, valve replacement, and effective antihypertensive therapy.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 20, wherein the subject has a disease or disorder selected from the group consisting of chronic aortic stenosis, chronic mitral regurgitation, and chronic systemic hypertension.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
y in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of a compound of claim 2, or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 27, wherein the hypertrophic cardiomyopathy is obstructive hypertrophic cardiomyopathy.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 27, wherein the hypertrophic cardiomyopathy is non-obstructive hypertrophic cardiomyopathy.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“A method for treating hypertrophic cardiomyopathy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of a compound of claim 2, or a pharmaceutically acceptable salt thereof, in conjunction with one or more therapies selected from the group consisting of an aldosterone receptor antagonist, an angiotensin-converting enzyme inhibitor, an angiotensin receptor blocker, a beta-blocker, a diuretic, a neural endopeptidase inhibitor, a positive inotropic agent, and a vasodilator.”---

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 49, wherein the diuretic is furosemide.”---

	In claim 60, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 49, wherein the positive inotropic agent is dobutamine or milrinone.”---

	In claim 61, the entire text:
	has been deleted and replaced with the following:
49, wherein the vasodilator is selected from the group consisting of a calcium channel blocker, an endothelin receptor antagonist, a phosphodiesterase inhibitor, a renin inhibitor, and a smooth muscle modulator.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 63, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 62, wherein the compound is selected from the group consisting of:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 64, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 62, wherein the compound is selected from the group consisting of:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---



	has been deleted and replaced with the following:
---“	The compound of claim 62, wherein the compound is:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 66, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 62, wherein the compound is:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 67, the entire text:
	has been deleted and replaced with the following:
---“	A compound, wherein the compound is:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 68, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 67, wherein the compound is:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.”---

	In claim 69, the entire text:
	has been deleted and replaced with the following:
---“A method for treating heart failure with preserved ejection fraction in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 67, or a pharmaceutically acceptable salt thereof.”---

	In claim 70, the entire text:
	has been deleted and replaced with the following:
---“A method for treating heart failure with preserved ejection fraction in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 68.”---

	In claim 71, the entire text:
	has been deleted and replaced with the following:
---“A method for treating left ventricular hypertrophy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 67, or a pharmaceutically acceptable salt thereof.”---

	In claim 72, the entire text:
	has been deleted and replaced with the following:
---“A method for treating left ventricular hypertrophy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 68.”---

	In claim 73, the entire text:
	has been deleted and replaced with the following:
---“A method for treating hypertrophic cardiomyopathy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 67, or a pharmaceutically acceptable salt thereof.”---

	In claim 74, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 73, wherein the hypertrophic cardiomyopathy is obstructive hypertrophic cardiomyopathy.”---

	In claim 75, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 73, wherein the hypertrophic cardiomyopathy is non-obstructive hypertrophic cardiomyopathy.”---

	In claim 76, the entire text:
	has been deleted and replaced with the following:
---“A method for treating hypertrophic cardiomyopathy in a subject in need thereof, comprising administering to the subject a pharmaceutically effective amount of the compound of claim 68.”---

	In claim 77, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 76, wherein the hypertrophic cardiomyopathy is obstructive hypertrophic cardiomyopathy.”---

	In claim 78, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 76, wherein the hypertrophic cardiomyopathy is non-obstructive hypertrophic cardiomyopathy.”--- .

Mr. Andrew S. Chipouras (Reg. No. 69,738) on February 9, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624